DETAILED ACTION
Status of Claims
Claims 1-20 are currently pending. Claims 14-20 have been withdrawn and claims 1-13 have been examined below. This Non-Final communication is the first action on the merits. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 16, 2022 has been considered by the Examiner and the submission is in compliance with the provisions of 37 CFR 1.97.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to vehicular slider window assembly, classified in B60J 1/1853.
II. Claims 14-20, drawn to method of manufacturing a vehicular slider window assembly, classified in F16J 15/328.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case:

The product of claim 1 can be made by a process that is materially different than the process of claim 14 since the perimeter seal (26) can be molded via injection molding as one unit. The perimeter seal would comprise four elongated sides that are fixed and pre-attached during the injection molding process. Thus, rather than dispensing sealant into the gaps, the gaps in the corner regions are filled by the injection molding process.

It should be noted that the examiner is interpreting “a sealant is dispensed into the gaps . . . at least one fixed window panel” on lines 34-35 of claim 1 as a product-by-process limitation.  Therefore, the product of claim 1 can be properly restricted from the process of claim 14 notwithstanding the process limitations of lines 34-35 of claim 1.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

The inventions require a different field of search (e.g., searching a different classes/subclasses or electronic resources, or employing different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Timothy A. Flory on August 9, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to because of the following reasons below:
The drawings must show every feature of the invention specified in the claims.  Therefore, the following features below must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The upper and lower appliques (claim 5)
The upper rail and lower rail attachment portions (claim 6 and claim 9, respectively)
The Y-shaped sealing lip (claim 12)

Figure 6 – is missing a cross sectional shading in accordance with MPEP 608.02 IX and 37 CFR 1.84(h)(3)

The section line from which the view shown in figure 6 is taken should be included in the drawings in accordance with 37 CFR 1.84(h)(3). 

It is unclear if the applicant is showing one or two fixed window panels. The applicant refers one fixed window panel (16) on line 3 of paragraph 13, yet it appears to be showing two fixed window panels (16) in at least figure 1. Also, figure 2 appears to show a single fixed window panel (16).

In figures 2 and 3, it is unclear what is meant by the dashed line located at the center of the window assembly. Please refer to modified figures below. 

    PNG
    media_image1.png
    771
    998
    media_image1.png
    Greyscale

Modified Fig 2

    PNG
    media_image2.png
    786
    998
    media_image2.png
    Greyscale

Modified Fig 3

  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification Objections
The disclosure is objected to because of the following informalities:   
It is unclear whether applicant is setting forth a single fixed window panel or two fixed window panels. In paragraph 13, lines 9-10, the specification recites “fixed window panels” without any reference number. Yet, the applicant includes two reference characters 16 in at least figure 1. Also see “the fixed window panel 16” on line 11 of paragraph 13 and figure 1 which uses two reference characters 16.
In paragraph 13, line 14, the specification recites “aperture 27” and in paragraph 0024, line 9, the specification recites “holes 27”.
While “aperture” and “holes” are synonyms of one another, inconsistent nomenclatures create confusion to the reader since “aperture” is also referred to as the window opening in paragraph 0013, line 10. 
In paragraph 14, lines 3-4, “upper and lower appliques or trim or filler panels or elements disposed at the upper and lower regions of the opening” are confusing since the appliques and trim or filler panels do not appear to be shown in the drawings.
The applicant should avoid using different language to refer to the same element of the invention. For example, the applicant should avoid referring to element “14” as “frame portion” on line 4 of paragraph 15 and as “frame or rails” on line 5 of paragraph 13.
In paragraph 17, lines 1-2, it is unclear how “the attachment surfaces 28b, 30b comprise an adhesive tape”.  How can a surface comprise a tape?
In paragraph 17, lines 11-12, “a surface of a rail attachment portion of the upper and/or lower rails” is confusing since it is unclear what structure comprises the surface of the rail attachment portion.  Note that the figures do not include a reference character indicating the surface of the rail attachment portion.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means”, “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: attachment elements... for attaching in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1
	Recitations such as “disposed at” on line 5 of claim 1 render the claims indefinite because it is unclear what spatial relationship the applicant is attempting to set forth.  What is meant by “disposed at”?  Are the upper and lower rails actually attached to the fixed window panel or are the upper and lower rails merely adjacent to the fixed window panel?

	Recitations such as “disposed at” on line 9 of claim 1 render the claims indefinite because it is unclear what spatial relationship the applicant is attempting to set forth.  What is meant by “disposed at”?  Is the movable window panel actually covering the opening or is the movable window panel merely adjacent the opening?

	Recitations such as “where the movable window panel . . .  one fixed window panel” on lines 9-11 of claim 1 render the claims indefinite because it is unclear how the closed position of the movable window differs from the opened position of the movable window.  Note that the movable window panel is disposed along the at least one fixed window panel regardless of whether or not the movable window panel is in the closed or opened position.

Recitations such as “disposed at” on line 12 of claim 1 render the claims indefinite because it is unclear what spatial relationship the applicant is attempting to set forth.  What is meant by “disposed at”?  Does the perimeter seal actually engage the surface of the at least one fixed window panel or is the perimeter seal merely adjacent the surface of the at least one fixed window panel?

Recitations such as “for attaching a first side of the respective perimeter seal at the surface of the at least one fixed window panel” on lines 23-24 of claim 1 render the claims indefinite because it is unclear what spatial relationship the applicant is attempting to set forth.  Do the attachment elements actually attach the first side of the respective perimeter seal to the fixed window panel?

	Recitations such as “there is a gap” on line 27 of claim 1 and “a sealant is disposed into the gaps” on line 34 of claim 1 render the claims indefinite because it is unclear how there can be a gap on line 27 and the gap is filled on line 34.  It should be noted that claim 1 is an apparatus claim.  Thus, the patentability of claim 1 turns on the apparatus rather than the process by which the apparatus is made.

Recitations such as “attached at” on line 33 of claim 1 render the claims indefinite because it is unclear what spatial relationship the applicant is attempting to set forth.  What is meant by “attached at”?  Are the attachment elements attached to the surface of the at least one fixed window panel or are the attachment elements merely adjacent to the surface of the at least one fixed window panel?  

Recitations such as “at the at least one fixed window panel” on line 35 of claim 1 render the claims indefinite because it is unclear what element of the invention is “at” the at least one fixed window panel.  

Claim 2
Recitations such as “at the second side of the perimeter seal” on line 2 of claim 2 render the claims indefinite because it is unclear what spatial relationship the applicant is attempting to set forth.  How close to the second side of the perimeter seal do the opening or the port have to be in order to be considered “at” the second side of the perimeter seal?

Claim 5
Recitations such as “attached at” on line 2 of claim 5 render the claims indefinite because it is unclear what spatial relationship the applicant is attempting to set forth.  Is the perimeter seal actually attached to the surface of the first and second fixed window panels or is the perimeter seal merely adjacent to the first and second fixed window panels?

Recitations such as “surfaces” on line 2 of claim 5 render the claims indefinite because it is unclear if the surfaces include the surface set forth on line 14 of claim 1 or if the surfaces are in addition to the surface set forth on line 14 of claim 1.

Recitations such as “at” on line 3 of claim 5 render the claims indefinite because it is unclear what spatial relationship the applicant is attempting to set forth.  Is the perimeter seal actually attached to the surfaces of the upper and lower appliques or is the perimeter seal merely adjacent to the surfaces of the upper and lower appliques?

Claim 6
Recitations such as “attaches at” on line 2 of claim 6 render the claims indefinite because it is unclear what spatial relationship the applicant is attempting to set forth.  Is the upper rail attachment portion actually attached to the at least one fixed window panel?

Recitations such as “the at least one fixed window panel” on line 2 of claim 6 render the claims indefinite because the applicant has already set forth that the at least one fixed window panel comprises first and second fixed window panels in claim 4.  Thus, it is confusing to refer to the at least one fixed window panel when the applicant has already set forth that the at least one fixed window panel comprises two window panels.

Recitations such as “at” on line 2 of claim 6 render the claims indefinite because it is unclear what spatial relationship the applicant is attempting to set forth.  Is the upper rail attachment portion actually attached to the upper applique?

Recitations such as “attached at” on line 3 of claim 6 render the claims indefinite because it is unclear what spatial relationship the applicant is attempting to set forth.  Is the perimeter seal actually adhesively attached to the surfaces of the first and second fixed window panels?

Recitations such as “at” on line 4 of claim 6 render the claims indefinite because it is unclear what spatial relationship the applicant is attempting to set forth.  Is the perimeter seal actually adhesively attached to the upper rail attachment portion?

Recitations such as “at” on line 5 of claim 6 render the claims indefinite because it is unclear what spatial relationship the applicant is attempting to set forth.  How close to the upper applique does the upper rail attachment portion have to be in order to be referred to as being “at” the upper applique?

Claim 7
Recitations such as “the elongated upper . . . and the elongated lower sealing portion” on lines 1-3 of claim 7 render the claims indefinite because it is unclear how the upper sealing portion can be adhesively attached to the lower sealing portion.  Note that the first and second elongated side sealing portions are disposed between the upper and lower sealing portions.

Recitations such as “attached at” on line 4 of claim 7 render the claims indefinite because it is unclear what spatial relationship the applicant is attempting to set forth.  What is meant by “attached at”?  Are the first and second elongated sealing side sealing portions actually adhesively attached to the surfaces of the first and second fixed window panels?

Claim 8
Recitations such as “the respective gaps” on line 3 of claim 8 render the claims indefinite because they lack antecedent basis.

Recitations such as “the respective attachment elements” on line 4 of claim 8 render the claims indefinite because they lack antecedent basis.

Recitations such as “respective end regions of the upper rail attachment portion” on line 6 of claim 8 render the claims indefinite because it is unclear how the gaps can be between the attachment elements of the first and second elongated side sealing portions and the respective end regions of the upper rail attachment portion when the respective end regions of the upper rail attachment portion are spaced away from the attachment elements of the first and second elongated side sealing portions.

Claim 9
	Recitations such as “attaches at” on line 2 of claim 9 render the claims indefinite because it is unclear what spatial relationship the applicant is attempting to set forth.  What is meant by “attaches at”?  Is the lower rail attachment portion actually attached to the at least one fixed window panel?

Recitations such as “the at least one fixed window panel” on line 2 of claim 9 render the claims indefinite because the applicant has already set forth that the at least one fixed window panel comprises first and second fixed window panels in claim 4.  Thus, it is confusing to refer to the at least one fixed window panel when the applicant has already set forth that the at least one fixed window panel comprises two window panels.

	Recitations such as “at” on line 2 of claim 9 render the claims indefinite because it is unclear what spatial relationship the applicant is attempting to set forth.  Is the lower rail attachment portion actually attached to the lower applique?

	Recitations such as “at” on line 4 of claim 9 render the claims indefinite because it is unclear what spatial relationship the applicant is attempting to set forth.  How close to the upper applique does the elongated upper sealing portion have to be in order to be referred to as being “at” the upper applique?

	Recitations such as “at” on line 6 of claim 9 render the claims indefinite because it is unclear what spatial relationship the applicant is attempting to set forth.  How close to the lower applique does the elongated lower sealing portion have to be in order to be referred to as being “at” the lower applique?

	Recitations such as “at” on line 7 of claim 9 render the claims indefinite because it is unclear what spatial relationship the applicant is attempting to set forth.  How close to the surfaces of the first and second fixed window panels do the first and second elongated side sealing portions have to be in order to be referred to as being “at” the surfaces of the first and second fixed window panels?

Recitations such as “surfaces” on line 7 of claim 9 render the claims indefinite because it is unclear if the surfaces include the surface set forth on line 14 of claim 1 or if the surfaces are in addition to the surface set forth on line 14 of claim 1.

Claim 10
	Recitations such as “the respective gaps” on line 3 of claim 10 render the claims indefinite because they lack antecedent basis.




Claim 11
	Recitations such as “a surface” on line 3 of claim 11 render the claims indefinite because it is unclear if the applicant is referring to the surface set forth above or is attempting to set forth another surface in addition to the one set forth above.

Claim 12
	Recitations such as “the respective elongated upper and lower sealing portions” on line 2 of claim 12 render the claims indefinite because they lack antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tooker et al. (US 20150101254 A1).

Claim 1
Tooker et al. discloses a vehicular slider window assembly 10, the vehicular slider window assembly comprising: 
at least one fixed window panel 16, the at least one fixed window panel defining an opening 18; 
an upper rail 22 and a lower rail 24 fixedly disposed at the at least one fixed window panel 16; 
a movable window panel 20 that is movable along the upper rail and the lower rail, wherein the movable window panel is movable between a closed position as shown in figure 1, where the movable window panel 20 is disposed at the opening, and an opened position, where the movable window panel is disposed at least partially along the at least one fixed window panel; 
a perimeter seal 26 disposed at a surface of the at least one fixed window panel 16, wherein the perimeter seal comprises a continuous sealing element as set forth on lines 1-4 of paragraph 28, that circumscribes the opening and that is configured to seal against a surface of the movable window panel 20 about a periphery of the movable window panel 20 when the movable window panel is in the closed position; 
wherein the perimeter seal comprises a plurality of elongated sealing portions including an elongated upper sealing portion 30, an elongated lower sealing portion 34, a first elongated side sealing portion 28 and a second elongated side sealing portion 32, and wherein the elongated sealing portions comprise respective elongated sealing lips 30c, 34c, 28c, 32c, disposed along respective base portions 30a, 34a, 28a, 32a; 
wherein the respective base portions of the elongated sealing portions have attachment elements 30b, 34b, 28b, 32b disposed therealong for attaching a first side of the respective perimeter seal 26 at the surface of the at least one fixed window panel 16; 
wherein the respective base portions of the elongated sealing portions are joined at respective corner regions 38, 40, 42, 44, and wherein adjacent end regions of the attachment elements are spaced from one another at the respective corner regions such that there is a gap (labeled below) between the adjacent end regions of the respective attachment elements at the respective corner regions; 
wherein each of the corner regions 38, 40, 42, 44 of the perimeter seal 26 has a respective passageway (labeled below) formed therethrough that terminates at the gap and that is accessible at a second side of the perimeter seal that is opposite from the first side; and 
wherein, with the attachment elements attached at the surface of the at least one fixed window panel, a sealant 38b, 40d, 42d, 44b is dispensed into the gaps via the passageways to seal the corner regions 38, 40, 42, 44 of the perimeter seal 26 at the at least one fixed window panel 16.

Claim 2
Tooker et al. discloses a vehicular slider window assembly 10, wherein each of the passageways comprises a tapered opening or access port at the second side of the perimeter seal (labeled below).


Claim 3
Tooker et al. discloses a vehicular slider window assembly 10, wherein the passageways are formed through respective end regions of each of the upper sealing portion 30 and lower sealing portion 34 (labeled below).

Claim 4
Tooker et al. discloses a vehicular slider window assembly 10, wherein the at least one fixed window panel 16 comprises first and second fixed window panels 16 (both fixed windows are labeled as 16 in figures 2 and 3 shown below) defining the opening therebetween.

Claim 5
Tooker et al. discloses a vehicular slider window assembly 10, wherein the perimeter seal 26 is adhesively attached at respective surfaces of the first and second fixed window panels 16 and at respective surfaces of upper and lower appliques so as to circumscribe the opening as set forth on lines 15-24 of paragraph 28.

Claim 6
Tooker et al. discloses a vehicular slider window assembly 10, wherein the upper rail 22 comprises an upper rail attachment portion (labeled below) that attaches at the at least one fixed window panel 16 and at the upper applique (labeled below), and wherein the perimeter seal is adhesively attached at respective surfaces of the first and second fixed window panels and at the upper rail attachment portion at the upper applique.
Claim 7
Tooker et al. discloses a vehicular slider window assembly 10, wherein the elongated upper sealing portion 30 is adhesively attached to at least a portion of the upper rail attachment portion (labeled below) and the elongated lower sealing portion 34, the first elongated side sealing portion 28, and the second elongated side sealing portion 32 are adhesively attached at respective surfaces of the first and second fixed window panels 16 as set forth on paragraph 28.

Claim 8 
	Tooker et al. discloses a vehicular slider window assembly 10, wherein the attachment elements of the respective first and second elongated side and upper sealing portions (28b, 32b and 30b, respectively) are spaced from one another at the respective corner regions (38 and 40) such that the respective gaps are between the adjacent end regions of the respective attachment elements (shown below) and between the attachment elements of the first and second elongated side sealing portions and respective end regions of the upper rail attachment portion (shown below).

Claim 9
Tooker et al. discloses a vehicular slider window assembly 10, wherein the lower rail 24 comprises a lower rail attachment portion (labeled below) that attaches at the at least one fixed window panel 16 and at the lower applique (labeled below), and wherein the elongated upper sealing portion 30 is adhesively attached to at least a portion of the upper rail attachment portion at the upper applique, the elongated lower sealing portion 34 is adhesively attached to at least a portion of the lower rail attachment portion at the lower applique, and the first and second elongated side sealing portions (28 and 32) are adhesively attached at respective surfaces of the first and second fixed window panels as set forth on paragraph 28.

Claim 10
Tooker et al. discloses a vehicular slider window assembly 10, wherein the attachment elements of the respective first and second elongated side, upper, and lower sealing portions (28, 30, 32, 34) are spaced from one another at the respective corner regions (38, 40, 42, 44) such that the respective gaps are between the adjacent end regions of the respective attachment elements (shown below) and between the attachment elements of the first and second elongated side sealing portions and respective end regions of the upper and lower rail attachment portions (shown below).

Claim 11
Tooker et al. discloses a vehicular slider window assembly 10, wherein the at least one fixed window panel 16 comprises a single fixed window panel having the opening therethrough as set forth on lines 5-6 of paragraph 5, and wherein the perimeter seal is adhesively attached at a surface of the single fixed window panel so as to circumscribe the opening as set forth on lines 15-24 of paragraph 28.


Claim 12
Tooker et al. discloses a vehicular slider window assembly 10, wherein the elongated sealing lips of the respective elongated upper and lower sealing portions each comprise a single sealing lip (30c and 34c) as shown on figures 6B and 6D, and wherein the elongated sealing lip of the first elongated side sealing portion comprises a Y-shaped sealing lip (28c and 28d) as set forth on lines 1-6 of paragraph 31 and shown on figure 6A.

Claim 13
Tooker et al. discloses a vehicular slider window assembly 10, wherein the elongated sealing lip of the second elongated side sealing portion 32 comprises a single sealing lip 32d (labeled on modified figure 6C below) configured to engage the movable window panel when the movable window panel is in the closed position.

    PNG
    media_image3.png
    395
    431
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    609
    704
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    838
    983
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    529
    715
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    466
    738
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    703
    925
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    483
    738
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    705
    1069
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    725
    1072
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    448
    341
    media_image12.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Snider et al. (US 20170144524 A1) teaches a sealing system for a movable rear window of a pickup truck. The invention comprises of at least a fixed window panel and a movable window received by an upper and lower rail, a perimeter seal that provides a continuous sealing around the opening. This disclosure lacks the gap and passageway formed between the sealing portions. 
Examiner considered a double patenting case between this application and the instant application, but rendered irrelevant due to the lack of the following features: gap formed between the attachment elements, a passageway to the gap and dispensing of sealant.

Snider et al. (US 10,023,026 B2), cited in the IDS of 06/16/2022, teaches a window assembly for a rear window of a pickup truck. It has a tapered end region and recess for receiving adhesive, but the recess is located on the upper and lower rails. This reference also lacks a perimeter seal.

Lahnala (US 2014/0230333 A1) teaches a rear window assembly for a pickup truck and a hole accessible on the outside of the window, but the hole acts as a drain hole not meant to be sealed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B PONCIANO whose telephone number is (571)272-9910. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Scott can be reached on (571) 270-3415. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK B. PONCIANO/Examiner, Art Unit 4164           

/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634